MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                     FILED
this Memorandum Decision shall not be
                                                                                       Aug 20 2020, 8:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                                               CLERK
                                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                                   Court of Appeals
                                                                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark D. Altenhof                                         Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General of Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Adam Sims,                                               August 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2932
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Kristine A. Osterday,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D01-1909-F5-216



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2932 | August 20, 2020         Page 1 of 3
[1]   Adam Sims (“Sims”) was convicted of Domestic Battery, as a Level 5 felony.1

      Pursuant to Indiana Code Section 35-38-1-7.7, the trial court determined that

      Sims had committed a crime of domestic violence and it advised Sims of the

      consequences of that determination. In its oral advisement, the court stated in

      pertinent part as follows: “I will make a domestic violence determination which

      for you means that you may not possess firearms, ammunition or deadly

      weapons.” Tr. Vol. 2 at 181 (emphasis added). In its subsequent written order,

      the court advised Sims that he “shall lose the right to possess a firearm” and

      that “possession of a firearm or ammunition may constitute a separate crime[.]”

      App. Vol. 2 at 171. The written order does not mention “deadly weapons.”


[2]   Sims now appeals. He acknowledges that “sufficient evidence exists to sustain

      a conviction[], the sentence [is] not inappropriate, and no real substantive or

      procedural issues exist.” Br. of Appellant at 4 n.1. Moreover, Sims does not

      dispute that he is prohibited from possessing a firearm and ammunition due to

      the trial court’s determination that he had committed a crime of domestic

      violence.2 Rather, the focus of the appeal is whether the trial court erred by

      orally advising that Sims was prohibited from possessing deadly weapons. Sims




      1
          Ind. Code § 35-42-2-1.3(a)(1), (c)(4)(A) (2018).
      2
       In stating the issue and summarizing his argument, Sims asserts that the court erred by advising that he
      could not possess ammunition. However, Sims abandons this assertion in his argument section, focusing
      only on deadly weapons. We therefore do not address the propriety of ammunition-related advisements.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2932 | August 20, 2020                   Page 2 of 3
      argues that the trial court misstated the consequences of its determination and

      he asks that we remand so that the court “can properly advise him[.]” Id. at 7.


[3]   The State agrees that the trial court orally misstated the law. According to the

      State, the court’s “misstatement including deadly weapons as prohibited under

      the domestic violence determination is harmless because that terminology was

      not included in any of the trial court’s written orders.” Br. of Appellee at 8.


[4]   Rather than remand or hold any error harmless, we elect to resolve the asserted

      ambiguity. See Ind. Appellate Rule 66(C)(1) (permitting this Court to grant

      “any . . . appropriate relief”). We hereby advise Sims that, although a court’s

      domestic-violence determination results in a prohibition on possessing a

      firearm, see, e.g., I.C. § 35-47-4-7(a)—and a firearm is included in the statutory

      definition of “deadly weapon,” see I.C. § 35-31.5-2-86(a)(1)—the determination

      does not result in a prohibition on possessing other deadly weapons. Therefore,

      Sims is bound by the terms of the written order, which we affirm in all respects.


      Vaidik, J., and Baker, S.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2932 | August 20, 2020   Page 3 of 3